DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 15-27, in the reply filed on 2/3/2022 is acknowledged.  The traversal is on the ground(s) that there appears to be no serious burden on the part of the examiner.   This is not found persuasive because the claims define two separate inventions not forming a single inventive concept. Those inventions are A) A method of determining a predisposition to symptomatic/asymptomatic contact lens wear comprising delivering a stimulus to the sensory neurons of a cornea of a patient to produce a tear sample, determining the concentration of IL-17A and classifying the patient as either predisposed or not; and B) A kit comprising an antibody that binds to IL-17A and a lateral flow chromatographic strip comprising two sample application zones, two test zones and two reagent zones in fluid communication each other. The common subject matter between these two inventive concepts is: determining the concentration of IL-17A in a sample. As the determination of the baseline concentration is optional in claim 1, the determination of the concentration of IL-17A in a second sample does not form part of the common subject matter. Searching these inventions together would require the examiner to search a plurality of different classifications thereby, creating an undue burden on the examiner. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 and 9/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 15-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/059644) hereafter ‘544
 	Regarding claims 1, 2, 15, 20, and 27, ‘544 discloses a method for treating a patient in need of vision correction (abstract), said method comprising: a) optionally determining a baseline concentration of interleukin-17A (M-17A) in a non-stimulated tear sample of the patient; b) delivering a stimulus to sensory neurons of a cornea of the patient to produce a stimulated tear sample in the patient (par. [0060]-[0076]); c) collecting the stimulated tear sample (par. [0060]-[0076]); d) determining a concentration of IL-17A (see table 3) in the stimulated tear sample and whether the concentration is at or above a cut-off value predetermined to be associated with a predisposition to symptomatic contact lens wear (par. [0060]-[0076], see table 3)) , and/or whether the concentration of IL-17A (see table 3) in the stimulated tear sample is higher than the baseline concentration of IL-17A, and if so, then e) providing prescribed contact lenses to the patient for the vision correction and administering a neuropathic agent, an anti-inflammatory agent, a wetting eye drop, or any combinations thereof or providing prescribed spectacle lenses to the patient for the vision correction (par. [0060]-[0076]).
 	Regarding claim 3, ‘544 discloses the method of claim 1, wherein the baseline concentration of IL-17A is determined in a non-stimulated tear sample of the patient, and the patient is classified as being predisposed to symptomatic contact lens where if the post-stimulus concentration of IL-17A is higher than the baseline concentration of IL-17A (par. [0060]-[0076] see table 3).   	Regarding claim 4, ‘544 discloses the method of claim 1, wherein the stimulus is a mechanical stimulus delivered by contact lens wear (par. [0079][0080] see table 3).   	Regarding claim 5, ‘544 discloses the method of claim 1, wherein IL-17A concentration is measured using an immunochromatographic assay (par. [0079][0080]). 	Regarding claim 16, ‘544 discloses the method of claim 15, wherein the concentration of IL-17A in the stimulated tear sample is determined by contacting the stimulated tear sample with an antibody that specifically binds IL-17A, and detecting antibody that has bound to the IL-17A (see table 3).  	Regarding claim 17, ‘544 discloses the method of claim 16, wherein the antibody that specifically binds IL-17A is a component of an immunochromatic assay (par. [0079][0080]).  	Regarding claim 18, ‘544 discloses the method of claim 15, wherein the patient is prescribed contact lenses for the vision correction and the treatment for reducing discomfort associated with contact lens wear is selected from administration of a neuropathic agent, an anti-inflammatory agent, a wetting eye drop, and combinations thereof (see table 3, par. [0060]-[0080]).  	Regarding claim 19, ‘544 discloses the method of claim 15, wherein the treatment for preventing or reducing discomfort associated with contact lens wear comprises prescribing the patient spectacle lenses for vision correction (par. [0060]-[0080]).  	Regarding claim 21, ‘544 discloses the method of claim 20, wherein the concentration of IL-17A in the stimulated tear sample is determined by contacting the stimulated tear sample with an antibody that specifically binds IL-17A, and detecting antibody that has bound to the IL-17A (abstract, see table 3, par. [0060]-[0080]).  	Regarding claim 22, ‘544 discloses the method of claim 21, wherein the antibody that specifically binds IL-17A is a component of an immunochromatic assay (par. [0079][0080]).  	Regarding claim 23, ‘544 discloses the method of claim 20, wherein the patient is prescribed contact lenses for the vision correction and the treatment for reducing discomfort associated with contact lens wear is selected from administration of a neuropathic agent, an anti-inflammatory agent, a wetting eye drop, and combinations thereof (par. [0060]-[0080]).  	Regarding claim 24, ‘544 discloses the method of claim 20, wherein the treatment for preventing or reducing discomfort associated with contact lens wear comprises prescribing the patient spectacle lenses for vision correction (par. [0060]-[0080]).  	Regarding claim 25, ‘544 discloses the method of claim 20, wherein the prescription is for contact lenses for the vision correction and for administering a neuropathic agent, an anti-inflammatory agent, a wetting eye drop, or any combinations thereof (par. [0060]-[0080]).  	Regarding claim 26, ‘544 discloses the method of claim 20, wherein the prescription is for spectacle lenses for vision correction (abstract, par. [0060]-[0080]).                                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872